Citation Nr: 0511951	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy claimed as a residual of frostbite.

2.  Entitlement to service connection for arthritis claimed 
as a residual of frostbite.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from October 1996 to March 
1998, and from July 1948 until May 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 1998 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Des Moines, 
Iowa.

These matters were previously before the Board in May 2000.  
At that time, the issues were remanded to accomplish 
additional development.  That May 2000 Board determination 
also denied entitlement to service connection for skin 
cancer, fungal infection, gouty arthritis and diabetes, all 
claimed as residuals to frostbite.  It was determined that 
such claims were not well-grounded.  Subsequently, those four 
issues were reconsidered by the RO in a July 2003 rating 
decision.  They remained denied and the veteran did not 
initiate an appeal.  As such, the Board does not have 
jurisdiction over these issues.  


FINDINGS OF FACT

1.  While the veteran was exposed to extremely cold 
temperatures during service, the competent evidence fails to 
demonstrate any objective findings of a cold injury.  

2.  The competent evidence does not demonstrate that the 
veteran's peripheral neuropathy is causally related to an in-
service cold injury.  

3.  The competent evidence does not demonstrate that the 
veteran's arthritis is causally related to an in-service cold 
injury.  



CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004). 

2.  Arthritis was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in December 2003 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims were filed and initially 
denied prior to the enactment of the VCAA.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

At the outset, it is noted that the veteran's representative 
has challenged the adequacy of the VA examinations provided.  
Specifically, the veteran's representative calls attention to 
the May 2000 Board remand.  At that time, it was recognized 
that prior VA examination in July 1998 had not been 
accomplished by a physician.  To provide a more thorough and 
adequate evaluation for the record, the Board ordered that 
vascular and orthopedic examinations be performed "by 
respective physicians."  The remand instructions did not, 
however, use the term "specialist," nor was the phrase 
"cold injury protocol" used.  A July 2002 RO report of 
contact did reference cold injury protocols, but again, as 
this was not part of the Board's remand instructions, the RO 
was not required to arrange such an examination.  The Board 
has reviewed the examination reports dated in November 2000, 
November 2002 (with addendums in March 2003 and April 2003), 
and May 2003, performed by VA physicians with access to the 
veteran's claims folder.  The examinations were detailed and 
the appropriate etiological opinions were provided, 
accompanied by clear rationale.  Based on the foregoing, such 
examinations are found to be sufficient.  No further 
examination is required under the VCAA.

Additionally, the November 2000 VA examination report 
suggested that review by an endrocrinologist would be most 
appropriate as to the veteran's diabetes mellitus claim.  
However, that issue is not presently before the Board. 

Further regarding to the duty to assist, it is noted that the 
bulk of the veteran's service medical records were presumably 
destroyed in a fire at the National Personnel Records Center.  
An April 2002 research request further demonstrates that 
Surgeon General's Office records were also unavailable.  The 
Board notes that the veteran's enlistment and separation 
examinations are of record.  Also available is his DD Form 
214, confirming foreign service in Korea.  

The claims folder also contains reports of VA and private 
post service treatment and examination.  Further, articles on 
cold weather injuries are affiliated with the record.  
Additionally, lay statements have been submitted by the 
veteran's wife and by fellow servicemen.  Finally, the 
veteran has submitted statements in support of his claim.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  Indeed, in 
a March 2004 communication, the veteran clearly indicated 
that he had no additional evidence to submit.

Relevant law and regulations

Service connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, and an organic disease of the nervous system (such as 
peripheral neuropathy) or arthritis becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2004).

I.  Service connection- peripheral neuropathy claimed as a 
residual of frostbite

Testimonial evidence

At his February 1999 videoconference hearing, the veteran 
testified that he was subjected to very cold temperatures in 
the Chosin Reservoir in Korea.  He believed he got frostbite, 
which he did not notice until he removed his winter clothes 
and showered upon return to his ship.  He denied receiving 
treatment at sickbay for frostbite.  However, he believed 
that his present symptomatology is related to frostbite 
reportedly incurred in service.  He indicated that he first 
sought treatment for frostbite residuals about 10 years after 
discharge.

In a May 2002 statement, the veteran described his military 
service.  He stated that he served in Korea in the latter 
part of 1950 and into the spring of 1951.  He served with the 
92nd Armored Field Artillery.  His battalion took part in 
battles in the Chosin Reservoir and Hungham, where he was an 
instrument and survey technician.  His job was to keep the 
location of the guns plotted on an operations map.  He also 
pulled guard duty and manned outposts, withstanding 
temperatures of 20 and 30 below zero.  He suffered from 
frostbitten feet, legs and hips.  He was not treated at the 
time.  Following service, in the 1960s, his feet began to 
burn and there was pain in his arches.  Such symptoms forced 
him to quit his job as a postal carrier.  

Further regarding the veteran's service, lay statements from 
fellow servicemen confirm that the veteran was subjected to 
extremely cold temperatures near the Chosin Reservoir in the 
winter of 1950.  Several servicemen recalled temperatures as 
low of negative 30 degrees Fahrenheit.  Such letters further 
commented that frostbite was common and frequently went 
unreported as it was so unavoidable.  

Medical evidence

The veteran's enlistment examination in March 1948 
demonstrated normal neurological findings.  His separation 
examination in May 1952 was similarly negative for any 
neurological defects.  The separation examination was also 
silent as to any other residuals of a cold weather injury.  
The only noted defect was pes planus bilateral, asymptomatic.  

Following service, a private treatment report dated in July 
1977 notes complaints of right leg numbness.  He also 
reported numbness of the left arm at that time.

In a January 1997 letter, L. J. R., M.D., indicated 
complaints of numbness and tingling in the hands.

The veteran was examined in July 1998.  He complained of 
numbness and tingling in his feet, with cramping and cold 
sensations.  He reported that such problems began in the 
early 1960s, about 10 years after discharge from service.  
Upon neurological examination, cranial nerves II-XII were 
grossly intact.  Romberg test was negative.  The veteran was 
unable to rock up on his heels or raise up on his toes 
without difficulty.  Tandem walking also presented 
difficulty.  The veteran had a decrease in sensation to 
sharp, dull and vibratory stimuli in both lower extremities.  
He was unable to feel a 10 gm. foot set sensory testing nylon 
filament bilaterally on the feet and ankle areas in a sock-
like pattern up to just distal to the knees.  Deep tendon 
reflexes were 2+ and symmetric and there were no pathological 
reflexes noted.  

Following the objective examination, the veteran's peripheral 
neuropathy was found to be more likely than not secondary to 
the veteran's diabetes mellitus, type II.

In November 2000, the veteran was again evaluated as to his 
peripheral neuropathy.  He gave a history of a burning 
sensation on both feet, dating to the early 1960s.  Such 
sensation was exacerbated by walking and it also got worse at 
night.  Such symptoms improved with summer weather and 
worsened in the winter.  He also had numbness and stiffness 
of the hands and feet.  He denied visual difficulties, memory 
problems, dysphagia, dysathria or any falls.  Numbness in the 
legs extended up to his mid-calves.  He denied any weakness 
of the upper or lower extremities.  Sensory examination 
revealed decreased pinprick and light touch distally in both 
hands and upper extremities and decreased pinprick, light 
touch, vibration and position below the mid-calf in both legs 
symmetrically.  The veteran was unable to do heel or toe 
examination.  Romberg test was positive.  Additionally, EMG 
studies performed in October 2000 revealed a nerve conduction 
from the left lower extremity with absent peroneal and 
posterior tibial response.  A needle examination showed 
chronic neurogenic changes distally, innervated muscles, 
along with fibrillation extensor digitonun brevis.  

In reviewing the findings, the VA examiner concluded that the 
veteran had a moderate degree of sensory peripheral 
neuropathy without any manifestation of motor deficit.  The 
etiology was noted to be diabetes mellitus.  

In a March 2002 letter, C. R. C., M.D. attributed the 
veteran's peripheral neuropathy to his cold exposure in 
service.  Such conclusion was based on the veteran's reports 
of experiencing extreme cold in Chosin, Korea, in the 1950s.  
The veteran's severe foot pain reportedly began in the late 
1950s and early 1960s.  Dr. C. R. C. does not indicate the 
point at which he became the veteran's treating physician.  

An April 2002 report from the Des Moines Orthopaedic Surgeons 
revealed diffuse neuropathy.

In November 2002, the veteran was again examined by VA.  The 
veteran reported paresthesia and numbness of the feet.  He 
also felt a burning sensation of the feet.  Objective 
evaluation showed diminished reflexes and sensory loss over 
the feet, though without actual motor weakness.  The 
examiner's impression was that the veteran had a non-freezing 
cold injury.  He identified several long-term complications, 
to include cold sensitivity, hyperhidrosis and diffuse 
degenerative arthritis.  He did not identify peripheral 
neuropathy as a manifestation of a cold injury.  Instead, he 
believed that the veteran's peripheral neuropathy was a 
symptom of his diabetes mellitus, which was not the result of 
a cold injury.  It was noted that such peripheral neuropathy 
may be aggravating his cold injury symptoms, however.  

A March 2003 addendum attempted to clarify the conclusions 
arrived at in the November 2002 VA examination report.  The 
examiner indicated that all conclusions reached were based 
solely on the veteran's reported history.  However, in 
affording the veteran the benefit of the doubt, it was 
determined to be more likely than not that the non-freezing 
cold injury sustained in service was the cause of his 
hyperhidrosis and diffuse degenerative arthritis.  

In April 2003, another addendum to the November 2002 VA 
examination was offered.  The veteran's reported exposure to 
extreme cold during service was again noted.  The VA examiner 
researched the nature of cold injuries and noted that 
frostbite or exposure to extreme cold could produce long-
standing peripheral neuropathy.  The examiner noted that 
there was no documented evidence that such condition would 
have a delayed onset of 10 years.  It was opined that, 
because the veteran's symptoms of neuropathy did not arise 
until the 1960s, the examiner found it unlikely that the 
symptoms were due to in-service cold exposure.  Rather, the 
most likely cause of his symptoms was found to be diabetes.  

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), organic diseases 
of the nervous system (such as peripheral neuropathy) are 
regarded as chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2004).  As the evidence of record fails to 
establish any clinical manifestations of peripheral 
neuropathy within the applicable time period, the criteria 
for presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

The evidence of record clearly establishes a current 
diagnosis of peripheral neuropathy.  Thus, the initial 
element of a service connection claim has been satisfied 
here.  However, the remaining elements of a service 
connection claim have not been demonstrated, as will be 
discussed below.  

In essence, the veteran contends that he suffered frostbite 
or other cold injury while serving in Korea.  It is noted 
that his service medical records are largely unavailable, as 
they are presumed to have been destroyed in a fire.  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed). 

While the veteran's complete service file is not available, 
his enlistment and separation examinations are of record.  
Such documents reveal no neurological complaints or 
diagnoses.  Moreover, such examinations do not otherwise show 
any cold injuries.  

The claims file also contains several statements from fellow 
servicemen attesting to the extremely cold temperatures in 
Korea in the winter of 1950.  Such correspondence 
corroborates the veteran's claims of cold exposure.  As such 
letters were essentially consistent with one another, and in 
light of O'Hare, the Board finds that the veteran did suffer 
cold exposure in service.  However, as the veteran's May 1952 
separation examination is available and shows normal 
findings, it must be concluded that no chronic cold injury or 
residuals thereof were demonstrated in service.  

The competent medical evidence of record further supports the 
finding that, despite cold exposure in Korea, the veteran's 
current peripheral neuropathy has not been shown to be 
related to active service by competent clinical evidence.  
Indeed, upon VA examination in July 1998, his peripheral 
neuropathy was found to be etiologically related to diabetes 
mellitus.  That same etiology was given upon subsequent VA 
examinations in November 2000 and November 2002.  (On the 
latter occasion, it was specifically noted that the diabetes 
mellitus was not related to cold injury.)  Moreover, an April 
2003 addendum to the November 2002 VA examination provided a 
clear rationale for rejecting the contention that the 
peripheral neuropathy was related to a cold injury.  
Specifically, while research showed that frostbite or 
exposure to extreme cold could produce long-standing 
peripheral neuropathy, there was no documented evidence that 
such condition would have a delayed onset of 10 years.  Thus, 
because the veteran's symptoms of neuropathy did not arise 
until the 1960s, the examiner found it unlikely that it was 
etiologically related to in-service cold exposure.  

It is noted that the claims file does contain one opinion 
that seemingly supports the veteran's claim.  Specifically, 
in a March 2002 letter, C. R. C., M.D., attributed the 
veteran's peripheral neuropathy to his cold exposure in 
service.  Such conclusion was based on the veteran's reports 
of experiencing extreme cold in Chosin, Korea, in the 1950s.  
However, Dr. C. R. C.'s opinion did not take into account the 
absence of any objective cold injury residuals upon 
separation from service, and also failed to explain why the 
veteran's neurological symptoms did not arise until a decade 
following his in-service cold exposure.  For these reasons, 
the opinion is not found to be probative.  Moreover, while 
the veteran has also expressed the belief that his peripheral 
neuropathy relates to his in-service frostbite, as a 
layperson, he does not possess the credentials, training, or 
experience needed to render a competent opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In conclusion, while the Board concedes in-service exposure 
to extremely cold temperatures, the evidence of record fails 
to establish that the veteran's peripheral neuropathy is a 
chronic residual of a cold injury incurred on active duty.  
Indeed, while the veteran does have a current diagnosis of 
peripheral neuropathy, the competent evidence relates this to 
diabetes mellitus, type II.  Again, while the entirety of the 
veteran's service medical records could not be located, his 
separation examination is of record.  Such evidence, in 
conjunction with the remainder of the claims folder, allowed 
the Board to thoroughly consider the veteran's claim and to 
provide a well-reasoned analysis as mandated by O'Hare.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  



II.  Service connection- arthritis claimed as a residual of 
frostbite

Testimonial evidence

At his February 1999 videoconference hearing, the veteran 
testified that he was subjected to very cold temperatures in 
the Chosin Reservoir in Korea.  He believed he got frostbite, 
which he did not notice until he removed his winter clothes 
and showered upon return to his ship.  He denied receiving 
treatment at sickbay for frostbite.  However, he believed 
that his present symptomatology was related to the frostbite 
reportedly incurred in service.  He first sought treatment 
for residuals about 10 years after discharge.

In a May 2002 statement, the veteran described his military 
service.  He stated that he served in Korea in the latter 
part of 1950, into the spring of 1951.  He served with the 
92nd Armored Field Artillery.  His battalion took part in 
battles in the Chosin Reservoir and Hungham, where he was an 
instrument and survey technician.  His job was to keep the 
location of the guns plotted on an operations map.  He also 
pulled guard duty and manned outposts, withstanding 
temperatures of 20 and 30 below zero.  He suffered from 
frostbitten feet, legs and hips.  He was not treated at the 
time.  Following service, in the 1960s, his feet began to 
burn and there was pain in his arches.  Such symptoms forced 
him to quit his job as a postal carrier.  

Further regarding the veteran's service, lay statements from 
fellow servicemen confirm that the veteran was subjected to 
extremely cold temperatures near the Chosin Reservoir in the 
winter of 1950.  Several servicemen recalled temperatures as 
low of negative 30 degrees Fahrenheit.  Such letters further 
commented that frostbite was common and frequently went 
unreported as it was so unavoidable.  

Medical evidence

The veteran's enlistment examination in March 1948 
demonstrated normal musculoskeletal findings.  Separation 
examination in May 1952 was similarly negative for any 
musculoskeletal defects, except for asymptomatic pes planus.  
The separation examination was also silent as to any other 
residuals of a cold weather injury.  

Following service, private treatment report dated in July 
1977 noted complaints of low back pain.  The veteran also 
reported neck and left leg pain at that time.  Finally, left 
elbow complaints ("tennis elbow") were documented.  

A private treatment report dated in September 1994 reflects 
complaints of left ankle pain and swelling.  The diagnosis 
was arthralgia, rule out gout.  The condition resolved a few 
days later.

A private treatment record dated in November 1996 reveals 
swelling of the left foot and knee.  The veteran was having 
difficulty walking.  The assessment was gouty arthritis.  

In a January 1997 letter, L. J. R., M.D., indicated that he 
had evaluated the veteran for polyarthritis.  The veteran's 
complaints included stiffness in the hands, as well as left 
knee problems, described as tightness.  There was also a 
tightness around the hamstrings.  A history of bilateral 
elbow surgery in the mid-1980s was noted.  Left neck 
discomfort was also noted, along with right anterior knee 
pain, intermittent right heel pain and lateral hip pain.  The 
impressions included polyarticular osteoarthritis.  The same 
impression was again given in a subsequent letter dated in 
February 1997.

The veteran was examined in July 1998.  He complained of foot 
pain, preventing him from walking further than a quarter of a 
mile.  He also had aches and cramps in his legs.  He also had 
difficulty going up and down stairs.  Going up was most 
difficult, and he was limited to 10 to 12 steps.  Upper 
extremity function was within normal limits, though he had 
left elbow surgery in 1980 and a right elbow implant in 1982.  
He also complained of osteoarthritis of the back, hips and 
elbows.  

Objectively, the joint examination was grossly within normal 
limits in terms of range of motion.  There was no evidence of 
pain at rest or on manipulation of the feet and no edema was 
noted.  It was commented that the veteran's osteoarthritis 
was a direct result of his long history of diabetes mellitus 
and exogenous obesity.  It was far less likely than not that 
such arthritis was secondary to any frostbite incurred in 
Korea.  

A September 2000 x-ray shows mild to moderate changes in the 
left hip.  Degenerative change of the lumbar spine was also 
noted in a separate report.  The changes were present in the 
sacroiliac joints.  

An October 2000 private treatment record indicated early 
degenerative arthritis of the left shoulder.  
 
In November 2000, the veteran was again evaluated as to his 
arthritis.  He complained of various joint aches and pains 
over the years, to include arthritis of the left foot and 
periodic discomfort in both heels.  He also reported 
discomfort in both knees times 5-6 years, with decreased leg 
strength.  Further, he complained of discomfort of the left 
hip, left shoulder and both elbows.  Surgery of both elbows 
was noted.  At the time of the examination, the elbows were 
asymptomatic.  

Following objective examination, the veteran was diagnosed 
with mild to moderate degenerative arthritis of both knees, 
and degenerative arthritis of the left shoulder and left hip, 
mild.  He also had degenerative disk disease of the L1-2 
level.  The examiner stated that the veteran's arthritis was 
not unusual for his age.  No additional comment as to 
etiology was provided.

A December 2001 letter from the L. J. R., M.D., of Mercy 
Clinics noted musculoskeletal complaints.  Specifically, the 
veteran had bilateral shoulder pain, worse on the left.  A 
prior injury of the left shoulder, 15 years back, was noted.  
He also had left hip complaints and back pain.  He also had 
knee trouble with flexion and extension.  The impression was 
multiple musculoskeletal complaints which were not found to 
be inflammatory.  The hand and shoulder complaints were noted 
to be likely degenerative.  

January 2002 and March 2002 letters from the L. J. R., M.D., 
of Mercy Clinics continued to reflect musculoskeletal 
complaints.  The latter contained impressions of possible 
mild flexor tendonitis of the hands, possible early 
impingement or heavy compensation of the lower extremities 
and possible advancing osteoarthritis in the right knee.  

In a March 2002 letter, C. R. C., M.D. attributed the 
veteran's arthritis to his cold exposure in service.  Such 
conclusion was based on the veteran's reports of experiencing 
extreme cold in Chosin, Korea, in the 1950s.  The veteran's 
severe foot pain reportedly began in the late 1950s and early 
1960s.  Dr. C. R. C. does not indicate the point at which he 
became the veteran's treating physician.  

An April 2002 private treatment report from Des Moines 
Orthopaedic Surgeons revealed diffuse arthritis of the 
bilateral feet.  

The veteran was again examined by VA in November 2002.  
Musculoskeletal complaints included pain of the bilateral 
knees, bilateral feet, low back, bilateral hips, bilateral 
shoulders and bilateral hands.  

Following objective examination, a diagnosis of mild 
degenerative joint disease and degenerative disc disease of 
the lumbar spine was rendered.  The veteran was also 
diagnosed with very mild osteoarthritis of the knees, very 
early degenerative joint disease of the left hip, and 
degenerative joint disease of the left hand.  

The VA examiner commented that the veteran was very obviously 
exposed to cold temperatures during service and did suffer 
from cold exposure injuries, as demonstrated by the veteran's 
report of skin sloughing from the knees and hips.  However, 
the examiner believed that the injuries were very superficial 
and did not require any specific medical attention.  The 
examiner opined that radiographic evidence of the joints was 
not characteristic of frozen or cold exposure injuries.  

A March 2003 addendum attempted to clarify the conclusions 
arrived at in the November 2002 VA examination report.  The 
examiner indicated that all conclusions reached were based 
solely on the veteran's reported history.  However, in 
affording the veteran the benefit of the doubt, it was 
determined to be more likely than not that the non-freezing 
cold injury sustained in service was the cause of his 
hyperhidrosis and diffuse degenerative arthritis.  

The veteran was most recently examined by VA in May 2003.  At 
that time, the diagnoses were osteoarthritis of the left 
thumb, CMC joint, mild degenerative changes of the left 
shoulder, multilevel degenerative changes in the low back and 
mild degenerative changes of the left hip.  The examiner 
commented that the etiology of osteoarthritis is unknown, 
except for arthritic change following injury.  However, the 
veteran denied trauma to those joints.  The examiner was not 
familiar with any relationship between cold injuries and 
arthritis.  Examination of the limbs revealed no evidence of 
cold injury to the skin or soft tissues.  As the examiner was 
unable to identify any cold injury residuals, and given that 
such exposure occurred approximately 50 years earlier, he 
believed the arthritis to be unrelated to service.  

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic diseases is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3) (2004).  As the evidence of record fails to 
establish any clinical manifestations of arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

The evidence of record clearly establishes current diagnoses 
of arthritis of the knees, hips, bilateral shoulders, 
bilateral hands, and lumbar spine.  Thus, the initial element 
of a service connection claim has been satisfied here.  
However, the remaining elements of a service connection claim 
have not been demonstrated, as will be discussed below.  

In essence, the veteran contends that he suffered frostbite 
or other cold injury while serving in Korea.  It is noted 
that his service medical records are largely unavailable, as 
they are presumed to have been destroyed in a fire.  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed). 

While the veteran's complete service file is not available, 
his enlistment and separation examinations are of record.  
Such documents reveal no musculoskeletal  complaints or 
diagnoses, except an asymptomatic finding of pes planus.  
Moreover, such examinations do not otherwise show any cold 
injuries.  

The claims file also contains several statements from fellow 
servicemen attesting to the extreme cold temperatures in 
Korea in the winter of 1950.  Such correspondence 
corroborates the veteran's claims of cold exposure.  As such 
letters are essentially consistent with one another, and in 
light of O'Hare, the Board finds that the veteran did suffer 
cold exposure in service.  However, as the veteran's May 1952 
separation examination is available and shows normal 
findings, it must be concluded that there were no chronic 
residuals of such cold injury demonstrated in service.  

The competent medical evidence of record does contain two 
opinions that seemingly support the veteran's claim.  First, 
in a March 2002 letter, Dr. C. R. C., M.D., attributed the 
veteran's arthritis to his cold exposure in service.  Such 
conclusion was based on the veteran's reports of experiencing 
extreme cold in Chosin, Korea, in the 1950s.  Second, in the 
March 2003 addendum to the November 2002 VA examination, it 
was concluded that the veteran suffered a nonfreezing cold 
injury in service and that such injury was the cause of his 
diffuse degenerative arthritis.  However, such opinions did 
not take into account the absence of any objective cold 
injury residuals upon separation from service, and for many 
years after service.  For this reason, they are not found to 
be probative.  Moreover, such opinions are inconsistent with 
the current medical evidence, which fails to identify any 
evidence of prior cold injury.  Indeed, as stated in the most 
recent, May 2003 VA examination report, there was no 
objective evidence of cold injury to the skin or soft 
tissues.  On that basis, it was concluded that the current 
arthritis is not related to frostbite or other cold injury.  
As this finding is consistent with the evidence of record, 
the Board finds it to be highly probative.

The veteran is also of the opinion that his arthritis is 
etiologically related to in-service frostbite.  However, as a 
layperson, he does not possess the credentials, training, or 
experience needed to render a competent opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In conclusion, while the Board concedes in-service exposure 
to extremely cold temperatures, the evidence of record fails 
to establish that the veteran's arthritis is a chronic 
residual of a cold injury incurred on active duty.  Again, 
while the entirety of the veteran's service medical records 
could not be located, his separation examination is of 
record.  Such evidence, in conjunction with the remainder of 
the claims folder, allowed the Board to thoroughly consider 
the veteran's claim and to provide a well-reasoned analysis 
as mandated by O'Hare.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  




ORDER

Service connection for peripheral neuropathy, claimed as 
residuals of frostbite, is denied.

Service connection for arthritis, claimed as residuals of 
frostbite, is denied.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


